PER CURIAM.
Robert A. Reed appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Reed v. Peguese, No. CA-03-726-PJM (D.Md. filed Sept. 26, 2003 & entered Sept. 30, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*645fore the court and argument would not aid the decisional process.

AFFIRMED